Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 11 September 1812
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy Sepbr 11th 1812

My daily care and visits for a fortnight past have been to the sick and dyeing  Bed of our good old Domestic Pheby—and my anxiety for her  when I am absent, least she should not be sufficiently attended to, makes me frequently wish I had her under my own Roof. Mrs Greenleaf is my Second in all my cares. She amply Supplies the place of our dear sister as far as means will permit. Mrs Adamss absence renders my attendence more necessary, for she too, does good and communicates as far as she is able. our great difficulty is to get a person, Sober, and  prudent to attend her. White people of any character will not go, but as watchers, and  there, I must Say I have found  kindness. it requires two of a night to look after her, as she has frequent need to be got out of Bed. our Benevolent Cousin Betty Smith & mrs Greenleaf Sat up the night before  last, and our Nancy & Lucy Greenleaf once this week—
She has lived to an Age when she has out lived not only her own  personal comforts, but the means our dear parent left to support her, and for more than a year past has not been able to Earn a penny—her Drs Bills in Years past have consumed a large portion of it. it would  long ago have been expended if she had been obliged to have paid house Rent and have purchased  all her wood and many other things with which She has been Supplied. and now her wants are few for herself save in help who must be fed—there is but one black woman in Town, and she has a family to take care of, but we get her as often as we can, and there is not any comfort or attention which I can Supply but what will be readily given—I cannot expect that she will feel to others, as to us; when I go,she held me by the hand, and cannot bear that I should leave her, and when shall I see you again, is her daily inquiry?
I was grieved my dear Sister to hear that you had been so ill. the disorder which afflicted you is of a most debilitating nature—I have in years past suffered much from it
Calcined Magnesia I have found a good  preventitive—I hope you will Sit out as soon as the  vacancy commences and make us a visit. I would have the Boys come by all means.
I had Letters yesterday from mrs Adams She is very earnest to have the children sent to them. I am much more earnest to have them return home provided they can get here
Sixteen years of mr Adams Life has been already spent abroad. he is now spending the best part of his days in banishment from his Friends and Country, and the wars which have now commenced, not only is own Country—but in Russia also, make his return highly necessary and proper—all communication is cut off, between our Countries—
What shall we say of Genll Hull? of Captain Hull we know what to say—
we must suspend our judgement.  fault there must be some where
My Love to the Children—I must go to my daily office—I would advise you to get a crape they are very Strong—it should be a good one we wished to have had a visit from our mr Peabody when he was at Boston—our kind Regards to him—do my dear sister come soon. let the vacancy commence the first week in october cannot  cousin Abbe come with you.?
I am my dear sister / your affectionate
A Adams